Title: To Alexander Hamilton from Elias B. Dayton, 20 February 1800
From: Dayton, Elias
To: Hamilton, Alexander


          
            Sir,
            Elizabeth Town 20th. Febry. 1800
          
          I have been honored with your letter of the 18th. Instant.
          In compliance with instructions given me by Colo. Smith, I had, about eight days since, contracted for three hundred Cords of Wood to be delivered at the Cantonment at three & a quarter dollars pr. Cord. I also received proposals for the furnishing of wood standing & upon laying the whole before Colo. Smith, the plan adopted was thought most advisable
          I am sir, with great respect Your very humbe. servt.
          
            E. B. Dayton
          
          Major General Hamilton.
        